Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/9/2021, with respect to the rejections of claims 1 and 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  Claims 2 and 6 have been amended into independent form and include the allowable subject matter as indicated in the Office action dated 11/2/2021.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 2-8 and 10 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the prior art fails to disclose or fairly suggest a system to provide securement of valuables in public locations, the system comprising: a locker bank of one or more lockers, the locker bank comprising: a communications/controller subsystem; and a solar based battery charging system; and each locker of the one or more lockers comprising: a display; a locker communications/control subsystem that is communicatively coupled to the locker bank communications/control system; a door; a lock; and an access handle; a kiosk comprising: a display screen; an input device; a kiosk communications/control subsystem that is communicatively coupled to the locker bank communications control system, the kiosk being configured to: provide a user interface for a user to register with the system; identify a PIN code for the user; enable the user to select a particular locker from the locker bank; and program the locker bank communications/control system to recognize the PIN code to gain wherein one or more of the one or more lockers includes a portable locker box within an interior of the locker, each portable locker box comprising: a container defining at least one interior compartment and an access panel that can transition between a closed state thereby preventing access to the interior compartment and an open state thereby granting access to the interior compartment a controller mounted within the interior of the container and comprising a processing unit, memory and an interface component communicatively coupled to each other; a global positioning system (“GPS”) receiver mounted within the interior of the container and communicatively coupled to the controller, wherein the GPS receiver can provide a current location of the apparatus to the controller; a display mounted on the exterior of the container and communicatively coupled to the controller; a user interface mounted on the exterior of the container and communicatively coupled to the controller, the user interface configured to receive a PIN and control input from a user; a lock motor, communicatively coupled to the controller and configured to actuate a locking mechanism to a first state to secure the access panel in a closed position and to a second state to allow the access panel to be opened; a charging port for charging a mobile device; and a communication module associated with the container and communicatively coupled to the controller, the communication module including a wireless transceiver for communicating the current status of a locking mechanism and the current location to external devices.
Regarding claim 6, the prior art fails to disclose or fairly suggest a system to provide securement of valuables in public locations, the system comprising: a locker bank of one or more lockers, the locker bank comprising: a communications/controller subsystem; and a solar based battery charging system; and each locker of the one or more lockers comprising: a display; a locker communications/control subsystem that is communicatively coupled to the locker bank communications/control system; a door; a lock; and an access handle; a kiosk comprising: a display screen; an input device; a kiosk communications/control subsystem that is communicatively coupled to the locker bank communications an insignia on an external surface of the locker door, wherein the insignia can be scanned by a mobile device to facilitate opening the locker door.
Dependent claims 3-5, 7-8 and 10 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687